internal_revenue_service number release date index number --------------------------------- ----------------------------- ------------------------- in re --------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-101153-05 date june legend trust settlor wife son grandchild grandchild grandchild date date state court company state state statute a dear --------------- -------------------------------------------------------- ---------------------------- -------------------------------- --------------------------------- ---------------------------- ------------------------------- ------------------------ -------------------------- ------------------- ----------------------------------------------------------------------------- ------------- ---------------------------------------- ------------- ------------------------------------------------------- --------- this is in response to your date letter and other correspondence requesting a ruling concerning generation-skipping_transfer gst tax consequences of the proposed division of a_trust you have requested the following ruling the proposed modification of trust to close the class and divide trust into four separate trusts will not cause either trust or the newly formed trusts to lose their gst exempt status and distributions from the four new trusts will be exempt from the gst tax the facts submitted are as follows paragraph originally provided that unless previously terminated in pursuant to a state court order on date paragraph sec_2_1 and sec_2 were paragraph provides that in the event that there are no members of the class plr-101153-05 settlor established trust on date paragraph of trust provides that the children and grandchildren of settlor born during the term of trust are to be the sole beneficiary of income and principal each member of the class is to participate equally in the trust described in paragraph at the time of termination then wife is to succeed to the income and principal beneficial_interest in trust accordance with paragraph trust is to continue for the maximum permissible term permitted by the state trust code paragraph originally provided that trust is to terminate any time trust’s existence would jeopardize company’s current status under the bank_holding_company act of as amended in and particularly as its existence might affect the exemption under u s c c modified paragraph provides that except as provided in paragraph trust is to terminate years after the death of settlor or son whichever is the last to die however if both settlor and son are deceased then upon each beneficiary’ sec_25th birthday one-half of the beneficiary’s interest in the trust property will be distributed and the remainder will be distributed upon the beneficiary’ sec_30th birthday paragraph provides that in the discretion of the trustee trust may be terminated at any time it is required to register as a bank_holding_company under the bank_holding_company act paragraph provides that trustee is to distribute or accumulate income as he sees fit all accumulated income is to be distributed to the beneficiary’s estate should the beneficiary perish during the term of the trust the trust to the income_beneficiary in amounts sufficient to ameliorate his financial hardship due to medical emergencies to provide him with the necessities of life and to pay for the cost of education through four years of college or university study principal distributions to the beneficiary from the trust during a twelve month period are not to exceed dollar_figurea in value for the necessities of life no invasion of principal is to be made to discharge settlor’s obligation if any to support the beneficiary state statute trust is irrevocable it is represented that no additions actual or constructive were made to trust after date son is the only son of settlor son currently has three children grandchild grandchild and grandchild son and grandchildren are the current beneficiaries of trust beneficiaries propose to close the class of beneficiaries to the current beneficiaries of paragraph provides that the trustee may make distributions of principal from settlor did not reserve the right to modify or revoke trust and therefore under the trustee and the beneficiaries petitioned state court to modify trust the plr-101153-05 trust both settlor and son represent that they do not intend to have or adopt any more children further once the class of beneficiaries is closed the trustee and the beneficiaries propose to divide trust into four separate trusts one for each living beneficiary law and analysis sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the proposed modification will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification will not extend the plr-101153-05 time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust accordingly based on the facts submitted and representations made we conclude that the proposed modification of trust to close the class and divide trust into four separate trusts will not cause either trust or the newly formed trusts to lose their gst exempt status and distributions from the four new trusts will be exempt from the gst tax in accordance with the power_of_attorney on file with this office copies of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied letter are being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
